Citation Nr: 0311986	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-09 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
panic disorder with agoraphobia and depression.

2.  Entitlement to service connection for hypertension, 
including as secondary to panic disorder with agoraphobia and 
depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

The procedural history of this case is somewhat complex.  
Briefly, this case comes to the Board from a December 2000 
rating decision of the Department of Veteran Affairs (VA) 
Jackson Regional Office (RO) which granted a 30 percent 
evaluation for panic disorder with agoraphobia and 
depression.  The veteran is contesting the initial rating.  
As well, the veteran is appealing an April 2001 rating 
decision that denied service connection for hypertension 
claimed as secondary to his service-connected panic disorder 
with agoraphobia and depression.  

Historically, it should be noted that in a July 2000 
decision, the Board of Veterans' Appeals (Board), in part, 
denied service connection for hypertension and a skin 
disorder.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA redefines VA's obligations with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In March 2001, the veteran requested that his claim 
with regard to the issues of entitlement to service 
connection for a skin disability and for hypertension be 
reconsidered.  The RO, noting that reconsideration of the 
Board's prior decision was timely requested, reviewed the 
claims.  The veteran was given a supplemental statement of 
the case in September 2001 with regard to the claim for 
service connection for a skin rash.  The veteran did not file 
any disagreement with this determination.  Rating action of 
April 2002 reviewed the issue of entitlement to service 
connection for hypertension, including on a secondary basis.  
The veteran was give a statement of the case with regard to 
this issue in August 2002.  The veteran perfected an appeal 
with regard to this issue.  Accordingly, the veteran's 
request for reconsideration of the Board's July 2000 decision 
with regard to these issues has been accomplished.  


FINDING OF FACT

The veteran is not shown to be suffering from hypertension. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service and may not be presumed to 
have been incurred in service; hypertension is not shown to 
be proximately due to or the result of panic disorder with 
agoraphobia and depression.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hypertension both directly and on a secondary basis.  The 
discussions in the rating decision, statement of the case, 
and March 2001 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in August 2002 statement of 
the case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records, as well as a VA medical 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

The veteran filed claims of service connection for 
hypertension on several occasions.  By October 1976 and 
subsequent rating decisions, the RO denied service connection 
for that disability.  By July 2000 decision, the Board denied 
service connection for hypertension.  It was noted in that 
decision that the veteran had related a history of high blood 
pressure on his induction examination in March 1970.  During 
service, he had a diagnosis of labile hypertension.  
Outpatient treatment records following service reflect 
diagnoses of hypertension and a past history of hypertension.  

On a VA examination in September 1999, the veteran gave a 
history of some elevated blood pressure readings.  The 
examiner reviewed the veteran's medical chart and concluded 
that he was normotensive.  

On September 2000 VA medical examination, the veteran stated 
that his blood pressure became elevated whenever he felt 
depressed.  On objective examination, the examiner noted 
reclining blood pressure of 120/80 and standing blood 
pressure of 124/84.  Cardiac examination revealed no murmurs, 
rubs, or gallops.  The lungs were clear to auscultation 
without rales, rhonchi, or wheezing.  There was no peripheral 
edema.  The examiner diagnosed normotension.

In July 2001, the veteran filed a claim of service connection 
for hypertension claimed as secondary to his service-
connected psychiatric disability.

By April 2002 rating decision, the RO denied service 
connection for hypertension on that basis.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension may be 
presumed to have been incurred in service when it is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002)

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Analysis

The veteran does not currently suffer from hypertension and 
has been found to be normotensive.  In the absence of a 
present disability, service connection cannot be granted.  
See 38 C.F.R. §§ 3.303, 3.310; Gilpin, supra.  Thus, service 
connection for hypertension cannot be granted either on a 
direct basis or as secondary to another service-connected 
disability.  Id.

The fact that the veteran believes he is hypertensive is 
immaterial to the Board's analysis.  Because the evidence 
does not indicate that he is a medical professional or 
otherwise qualified to render medical opinions, his 
assertions are not evidence upon which the Board may rely in 
making its determination.  See Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
medical examination in September 2000, a VA examiner 
diagnosed normotension.  There is no medical opinion to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected panic disorder with agoraphobia and 
depression, is denied.


REMAND

An October 2000 VA psychiatric examination reflected that the 
veteran suffered from panic disorder with agoraphobia and 
depression in remission.  Alcohol dependence was also found 
to be in remission.  The examiner opined that the veteran's 
psychiatric symptomatology had been present since service.

The veteran was granted service connection for panic disorder 
with agoraphobia and depression by December 2000 rating 
decision.  An evaluation of 30 percent was assigned.  The 
veteran is contesting this rating.

The October 2000 VA examination, in the Board's view, is not 
sufficiently detailed for a decision as to an appropriate 
rating to be rendered.  The information regarding the 
veteran's current state of disability is minimal.  As such, a 
psychiatric examination to assess the level of the veteran's 
current psychiatric symptomatology is necessary.

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

1.  The RO should schedule the veteran 
for VA psychiatric examination.  The 
examiner should be asked to describe all 
current symptomatology related to the 
veteran's psychiatric disorder and 
provide an opinion as to the severity of 
those symptoms.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

